In an action, inter alia, for a judgment declaring the parties’ rights and obligations under a commercial lease, the plaintiff appeals from an order of the Supreme Court, Kings County (F. Rivera, J), dated July 1, 2011, which denied its motion pursuant to CELR 2606 to direct the payment out of court of a balance of $19,958.85, remaining on deposit with the New York City Department of Finance.
Ordered that the order is affirmed, with costs.
The plaintiffs motion to direct the payment out of court of the balance of the deposit with the New York City Department of Finance was properly denied, on the ground that the application failed to comply with the requirements of CELR 2606 (2), which requires such a motion to “be accompanied by a copy of the judgment, order or other paper under which the property was paid into court, together with a certificate of the county treasurer or other depository of the property, showing the present condition and amount thereof, and stating separately, in the case of money, the amount of principal and interest.” Angiolillo, J.P., Dickerson, Hall and Austin, JJ., concur.